Title: To Thomas Jefferson from Albert Gallatin, 15 August 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                             
                            New York Augt. 15th 1806
                        
                        I forgot to enclose in mine of this morning the within letter which I promised to lay before you, adding at
                            same time that “the question of propriety as connected with our neutrality appeared doubtful, & that the expense,
                            supposing we had a vessel conveniently to lend, would in my opinion be more than all the benefit accruing to the U.S. from
                            the importation of 500,000 dollars which would be immediately re-exported.” 
                  With great respect Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    